                                                                       ADAM I. KLEINBERG
                                                                       AKLEINBERG@SOKOLOFFSTERN.COM


                                                 February 14, 2020
                                                                         USDC SDNY
    VIA ECF                                                              DOCUMENT
    Honorable Lorna G. Schofield                                         ELECTRONICALLY FILED
    United States District Court                                         DOC #:
    Southern District of New York                                        DATE FILED: 2/18/2020
    40 Foley Square
    New York, NY 10007-1312

                                  Re: Nazario Tarax Sontay v. Carra, LLC, et al.
                                      Docket No.     :       19-CV-10137 (LGS)
                                      File No.       :       190163-P

    Your Honor:

           We represent defendants Carra LLC, Sinead Naughton, Aya Egawa, and Luis Doe in this action.
    We write to request an adjournment of the February 20, 2020 initial conference and an extension of time
    to conduct mediation. Plaintiff’s counsel joins in this request.

           Plaintiff’s counsel had a family emergency that required us to reschedule the mediation scheduled
    for February 4, 2020. By cc of this letter, we hope that all is well with counsel and his family.

           We have spoken with the mediator and have requested the mediation office reschedule us for the
    afternoon of March 6, 2020. This date takes into consideration that I am away next week on a family
    vacation and counsel’s respective litigation calendars.

            We request an adjournment of the February 20, 2020 initial conference and deadline to answer
    the complaint to a date in late March. We are looking to conserve resources in the hopes they may be
    better used towards a settlement.

           This is our second request for an adjournment. The previous request was granted. Thank you for
    your consideration.
The initial conference set for February 20, 2020, at 10:30 A.M. Respectfully submitted,
is adjourned to March 19, 2020, at 10:30 A.M. Parties shall     SOKOLOFF STERN LLP
file all pre-conference materials by March 12, 2020.

SO ORDERED.                                                     ADAM I. KLEINBERG


Dated: February 18, 2020
       New York, New York
